 

. .',`Jl
AO 2458 (CASDRev. 02/18) Judgment in a Crimina| Case Fl ! t "' § §

UNITED STATES DISTRICT CoUR'r MAR 01 2019

SOUTHERN DISTRICT OF CALIFORNIA
CLel-u< us o:s:mlo'l court i'

 

 

 

UNITED sTATEs oF AMERICA JUDGMENT IN A CRI l&‘i;*lffil'§l£*'¢l O*' CAL-j§h@gjj\ll#\
V_ (For Offenses Committed On or After November 1, iva i) Y
DANNY PAUL BURKE (l)
Case Number: 3: l 8-CR-04080-JAH

Paul W. Blake

Defendant’s Attorney
REG[sTRATloN No. 71885-298
[| _
THE DEFENDANT:
pleaded guilty to count(s) One of the Information.

 

was found guilty on count(s)
atter a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section [ Nature of Offense Count

8:1324(A](1)(A)(|il, {V)(|i), (A)(1l(B)(|) - Transportation Of Certain Aliens For Financia| Gain and 1
Aiding and Abetting (Fe|ony)

 

The defendant is sentenced as provided in pages 2 through 4

of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

§ Count(s) 2,3 dismissed on the motion of the United States.

§ Assessment: 3100.00 waived.

JVTA Assessment*: $
[|

?iustice for victims of Tramcking Act of2015, Pub. L. NO. 1 14-22.
|E No fine l:| Forfeiture pursuant to order flled , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

.Elellal‘y 25. 2019

Wsition if Sentenze

ON. JOHN A. HOUSTON
NITED STATES DISTRICT JUDGE

3:18-CR-04080-JAH

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: DANNY PAUL BURKE ( l) Judgrnent - Page 2 of 4
CASE NUMBER: 3:18-CR-04080-JAH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
30 months as to count l.

|:l|:]

Sentence imposed pursuant to Title 8 USC Section 1326(1‘)).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
[l at A.M. on

 

l] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

i:| on or before

|:l as notified by the United States Marshal.

El as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on 10

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-04080-JAH

AO 245B (CASD Rev. 02/ l 8) .ludgment in a Criminal Case

 

DEFENDANT: DANNY PAUL BURKE (l) Judgment - Page 3 of 4
CASE NUMBER: 3:18-CR-04080-JAl-l
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

3 years.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojj”en.s'es committed on or aj?er September [3, 1994:

The defendant shall not illegally possess a controlled substancel The defendant shall reI'i‘ain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test Within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, pfapplicab!e.)

»14 The defendant shall not possess a lirearrn, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check pfapplicable.)

l:l The defendant shall participate in an approved program for domestic violence (Check r'fapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in thisjudgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold. used_. distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

lO) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirementl

3 : lS-CR-O4080-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: DANNY PAUL BURKE (1) magnith - Page 4 0f4
CAsE NUMBER: 3 ; 1 s-cR-04030-JAH

//

SPECIAL CONDITIONS OF SUPERVISION

Abstain from the use of alcoholic beverages

Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
probation officer, based on ability to pay.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Resolve all outstanding warrants within 90 days.

Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition.

Reside in a residential drug and alcohol treatment program as directed by the Probation Officer.

3118-CR-04080-JAH

